DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 4/25/22 has been entered.

Response to Arguments
	The amendments accompanying the RCE of 4/25/22 have been entered. The claim objections of the Office Action dated 1/28/22 have been resolved. 

Applicant's arguments accompanying the RCE dated 4/25/22 have been fully considered but they are not persuasive. The claims in question were previously rejected over Kent (US 20210017837 A1), in view of Zheng (US 20050230101 A1).
Applicant contends that the newly recited limitations are not rendered obvious by the combination of Kent in view of Zheng. Specifically, applicant alleges that “the tension bolt [of Kent] does not secure the sliding sleeve in a first position with respect to the housing” because of the existing of additional space within the bolt head cavity 43 of the housing 10. The examiner respectfully disagrees. Kent is explicit on the tension bolt assembly 40/41 [the claimed release member] being used to hold the sliding sleeve [the claimed piston] in a “first position” i.e. a position in which the sliding sleeve 13 is in a closed position relative to the housing 10 [the claimed support member]. Para 0109 states, “one or more tension bolt assemblies 40 (FIG. 9a-9b) [tension bolt assembly 40 comprises a tension bolt 41], that will prevent the sliding sleeve 13 from moving downhole to the open position” from the first/closed position. In other words, the examiner respectfully asserts that the claim does not preclude the existing of a bolt head cavity and that the first position may be read broadly as merely requiring the sliding sleeve 13 be in a closed position relative to the housing 10. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5-6, 10-11, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kent (US 20210017837 A1), in view of Zheng (US 20050230101 A1). 

Regarding claim 1, Kent teaches a circulation sub (Fig 1, circulation sub 1), comprising: 
a support member (Fig 9b, Para 0109, “bolt head 42 placed inside a bolt head cavity 43 in the housing 10”; housing 10 has a housing chamber in which head 92 resides) having a longitudinal axis (Fig 9b, longitudinal axis defined by the inner bore of the tool); 
a piston (Fig 9b, sliding sleeve 13); and 
a release member (Fig 9b, tension bolt 41) configured to secure the piston to the support member (Fig 9b, Para 0109 “a tension bolt 41 connected to the top of the sliding sleeve 13 equipped with a bolt head 42 placed inside a bolt head cavity 43 in the housing 10”) in a first position with respect to the support member (Para 0109, “one or more tension bolt assemblies 40 (FIG. 9a-9b) [tension bolt assembly 40 comprises a tension bolt 41], that will prevent the sliding sleeve 13 from moving downhole to the open position”, the first position is the “closed position”), wherein the release member releases the piston from the support member when a stretching force applied along the length axis of the release member is greater than the decoupling force threshold (Para 0109, “a predefined tension strength the differential pressure across the ball can be calculated by monitoring the surface pressure while pressuring up to part the tension bolt(s) 41.” Fig 9b, the length axis is along the longitudinal length of the bolt 41 and a tension strength/force is a stretching force) to allow the piston to move along the longitudinal axis to a second position with respect to the support member (Para 0109, “certain pressure is required to part the tension bolt 41 so the sliding sleeve 13 is free to move” to the second/opened position).  
Kent is silent on a work string including a vibrator for reducing friction between the work string and a wall of a wellbore. 
Zheng teaches a work string (Fig 1, Para 0019, string 14) including a vibrator (Fig 1, vibrator 16A) for reducing friction between the work string and a wall of a wellbore (Para 0027, as a result of vibration “the overall frictional force between the string and the wellbore wall is reduced, enabling the tubing string to be run deeper into the wellbore”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Kent by incorporating the vibrator and accompanying equipment as disclosed by Zheng because it would allow for its deployment deeper into a wellbore. 
Kent as modified by Zheng suggests the release member having a decoupling force threshold that is greater than a maximal force applied along a length axis of the release member by the vibrator (Para 0028 of Zheng, “vibration frequency and magnitude may be controlled to provide effective extended reach characteristics while avoiding excessive vibrations that may cause damage to instruments or other tools attached to the tubing string”. Para 0029, additionally, there may be shock absorbers 20A/20B seen in Fig 1 “be positioned to protect instruments or other tools in the tubing string that may be damaged by vibration caused by the vibration devices 16”. Para 0109 of Kent, the tension strength of the bolt 41 is designed only to fail at a particular point in operation. As a modification to Kent, the vibration magnitude is controlled to prevent damage to other tool elements on the string, this would include damage to the circulation sub. The selection of the vibration magnitude which is known to be selected such that is does not damage other downhole tool components, and the designed strength of the tension bolt of Kent to actuate only at its intended time, accordingly designing modified such that the decoupling force of the tension bolt greater than the maximum force imparted by the vibratory tool is within the ordinary skill and creative ability of a PHOSITA in view of the references cited. “Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396.” See MPEP 2141.03(I)) to move the circulation sub in the wellbore (Para 0027 of Zheng, as a modification, the sub is a part of the tool string and the vibratory tool is used to move the string in the wellbore). 

Regarding claim 3, Kent further teaches wherein the length axis of the release member is parallel to the longitudinal axis of the support member (Fig 9b, as defined, the length axis running along the length of bolt 41 is parallel to the longitudinal axis defined by bore of the tool with housing 10).  

Regarding claim 5, Kent further teaches wherein the piston includes a ball seat for receiving a ball (Fig 1, Para 0079-0081, sliding sleeve 13 has a ball seat 15 for receiving ball 17 as seen e.g. in Fig 5), wherein a fluid pressure applied to the received ball applies the stretching force of the release member (Para 0109, “The differential pressure across the ball can be calculated by monitoring the surface pressure while pressuring up to part the tension bolt(s) 41.”).  

Regarding claim 6, Kent further teaches wherein the release member further comprises a tensile stud (Fig 9b, tension bolt 41), the tensile stud having a first end securable to the support member (Fig 9b, bolt head 42 in the support member chamber 43), a second end securable to the piston (Fig 9b, narrower section of bolt 41 in sliding sleeve 13, Para 0109, “a tension bolt 41 connected to the top of the sliding sleeve 13”) and a stud break section that defines the decoupling force threshold (Para 0109, “part the tension bolt(s) 41”, necessarily there is a section that breaks).  

Regarding claim 10, Kent further teaches wherein the release member secures the piston to the support member at a location radially offset from a longitudinal axis of the circulation sub (Fig 9b, the release member 41 is located radially in the housing 10 and therefore radially offset from the longitudinal axis of the tool in the center bore of the tool).  

Regarding claim 11, Kent teaches a method of operating a circulation sub of a work string in a wellbore (Fig 1, circulation sub 1, Para 0023 the tool is run on a tool string), comprising: 
coupling a support member of the circulation sub (Fig 9b, Para 0109, “bolt head 42 placed inside a bolt head cavity 43 in the housing 10”; housing 10 has a housing chamber in which head 92 resides) and a piston (Fig 9b, sliding sleeve 13) using a release member (Fig 9b, Para 0109 “a tension bolt 41 connected to the top of the sliding sleeve 13 equipped with a bolt head 42 placed inside a bolt head cavity 43 in the housing 10”) to support the piston in a first position with respect to the support member (Para 0109, “one or more tension bolt assemblies 40 (FIG. 9a-9b) [tension bolt assembly 40 comprises a tension bolt 41], that will prevent the sliding sleeve 13 from moving downhole to the open position”, the first position is the “closed position”); and 
applying a stretching force along a length axis of the release member greater than a decoupling force threshold of the release member to decoupling the support member from the piston, thereby allowing the piston to move along the longitudinal axis of the member (Para 0109, “a predefined tension strength the differential pressure across the ball can be calculated by monitoring the surface pressure while pressuring up to part the tension bolt(s) 41.” Fig 9b, the length axis is along the longitudinal length of the bolt 41 and a tension strength/force is a stretching force) to a second position with respect to the support member  (Para 0109, “certain pressure is required to part the tension bolt 41 so the sliding sleeve 13 is free to move” to the second/opened position).  
Kent is silent on activating a vibrator of the work string to move the circular sub in the wellbore by reducing a friction between the work string and a wall of the wellbore. 
Zheng teaches activating a vibrator of the work string (Fig 1, Para 0019, string 14 with vibrator 16A) to move the circulation sub in the wellbore by reducing a friction between the work string and a wall of the wellbore a work string (Para 0027, as a result of vibration “the overall frictional force between the string and the wellbore wall is reduced, enabling the tubing string to be run deeper into the wellbore”. As a modification to Kent, the sub is a part of the work string). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Kent by incorporating the vibrator and accompanying equipment as disclosed by Zheng because it would allow for its deployment deeper into a wellbore. 
Kent as modified by Zheng suggests the release member having a decoupling force threshold that is greater than a maximal force applied along a length axis of the release member by the vibrator (Para 0028 of Zheng, “vibration frequency and magnitude may be controlled to provide effective extended reach characteristics while avoiding excessive vibrations that may cause damage to instruments or other tools attached to the tubing string”. Para 0029, additionally, there may be shock absorbers 20A/20B seen in Fig 1 “be positioned to protect instruments or other tools in the tubing string that may be damaged by vibration caused by the vibration devices 16”. Para 0109 of Kent, the tension strength of the bolt 41 is designed only to fail at a particular point in operation. As a modification to Kent, the vibration magnitude is controlled to prevent damage to other tool elements on the string, this would include damage to the circulation sub. The selection of the vibration magnitude which is known to be selected such that is does not damage other downhole tool components, and the designed strength of the tension bolt of Kent to actuate only at its intended time, accordingly designing modified such that the decoupling force of the tension bolt greater than the maximum force imparted by the vibratory tool is within the ordinary skill and creative ability of a PHOSITA in view of the references cited. “Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396.” See MPEP 2141.03(I)) to move the circulation sub in the wellbore (Para 0027 of Zheng, as a modification, the sub is a part of the tool string and the vibratory tool is used to move the string in the wellbore). 

Regarding claim 14, Kent further teaches receiving a ball at the piston (Fig 1, Para 0079-0081, sliding sleeve 13 has a ball seat 15 for receiving ball 17 as seen e.g. in Fig 5) and applying the force along the length axis of the release member via a hydraulic pressure on the ball (Para 0109, “The differential pressure across the ball can be calculated by monitoring the surface pressure while pressuring up to part the tension bolt(s) 41.”).  

Regarding claim 15, Kent further teaches wherein the release member further comprises a tensile stud (Fig 9b, tension bolt 41), and the length axis of the tensile stud is parallel to the longitudinal axis of the support member (Fig 9b, as defined, the length axis running along the length of bolt 41 is parallel to the longitudinal axis defined by bore of the tool with housing 10).  

Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kent (US 20210017837 A1), in view of Zheng (US 20050230101 A1), further in view of Bowersock (US 20190277109 A1).

Regarding claim 4, Kent is silent on wherein the release member is configured to break when a pressure differential between an inner bore of the circulation sub and a wellbore annulus applies the stretching force on the release member greater than the decoupling force threshold.
	Bowersock teaches wherein the release member is configured to break when a pressure differential between an inner bore of the circulation sub and a wellbore annulus applies the stretching force on the release member greater than the decoupling force threshold (Fig 2-3, port and annular space 146. 147 permits communication under the sleeve/piston 160. Para 0034, “pressure may be increased within port collar bore 140. The differential pressure between port collar bore 140 and accumulator 146, which is at the pressure of annulus 30, may urge sliding sleeve 160 toward an open position” with the shearing of shearable member 170; as a modification of Kent, this is a stretching force).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Kent by having the release member is configured to break when a pressure differential between an inner bore of the circulation sub and a wellbore annulus applies the force on the release member greater than the decoupling force threshold as disclosed by Bowerstock because Bowerstock teaches the use of differential pressure between the inner bore and annulus as a threshold of a shearable member; further consideration of the annular pressure might ensure that the pressure in the inner bore is sufficiently high to prevent the ingress of unanticipated annular fluid which may result in a kick.  

Regarding claim 13, Kent is silent on applying a pressure differential between an inner bore of the circulation sub and an annulus to apply the force on the release member greater than the selected decoupling force threshold.  
	Bowersock teaches applying a pressure differential between an inner bore of the circulation sub and an annulus to apply the force on the release member greater than the selected decoupling force threshold (Fig 2-3, port and annular space 146. 147 permits communication under the sleeve/piston 160. Para 0034, “pressure may be increased within port collar bore 140. The differential pressure between port collar bore 140 and accumulator 146, which is at the pressure of annulus 30, may urge sliding sleeve 160 toward an open position” with the shearing of shearable member 170).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Kent by applying a pressure differential between an inner bore of the circulation sub and an annulus to apply the force on the release member greater than the selected decoupling force threshold as disclosed by Bowerstock because Bowerstock teaches the use of differential pressure between the inner bore and annulus as a threshold of a shearable member; further consideration of the annular pressure might ensure that the pressure in the inner bore is sufficiently high to prevent the ingress of unanticipated annular fluid which may result in a kick.  

Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kent (US 20210017837 A1), in view of Zheng (US 20050230101 A1), further in view of Fore (US 4648446 A).

Regarding claim 7, Kent is silent on wherein the stud break section has a diameter smaller than a diameter of the first stud end and a diameter of the second stud end.  
	Fore teaches wherein the stud break section has a diameter smaller than a diameter of the first stud end and a diameter of the second stud end (Fig 2A, shearing section 64 has a smaller diameter than the first and second ends 62 and 66; Column 7, lines 30-33, “When the tension in tension stud 15 increases beyond a predetermined level, the stud 15 shears or fractures in the reduced diameter portion 64 of the stud 15”).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Kent by having the stud break section have a diameter smaller than a diameter of a first stud end and a dimeter of a second stud end as disclosed by Fore because it would offer a predictable location and threshold for the tensile breaking of the stud.  

Regarding claim 16, Kent is silent on wherein the tensile stud includes a stud break section defining the decoupling force threshold, the stud break section having a diameter smaller than a diameter of a first stud end and a diameter of a second stud end.  
	Fore teaches wherein the tensile stud includes a stud break section defining the decoupling force threshold, the stud break section having a diameter smaller than a diameter of a first stud end and a diameter of a second stud end.  (Fig 2A, shearing section 64 has a smaller diameter than the first and second ends 62 and 66; Column 7, lines 30-33, “When the tension in tension stud 15 increases beyond a predetermined level, the stud 15 shears or fractures in the reduced diameter portion 64 of the stud 15”).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Kent by having the tensile stud include a stud break section defining the decoupling force threshold and the stud break section have a diameter smaller than a diameter of a first stud end and a diameter of a second stud end as disclosed by Fore because it would offer a predictable location and threshold for the tensile breaking of the stud.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached typically 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT FULLER can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THEODORE N YAO/Examiner, Art Unit 3676